ORDER
PER CURIAM.
Richard Lloyd Hemker, Husband, appeals from judgment granting a dissolution from Betty June Hemker, Wife. Husband contends the. court erred in: (1) valuing the materials and equipment owned by Kaston Service; (2) the maintenance award; (3) its findings of fact; (4) finding investigation costs are legitimate costs of litigation; (5) award of attorney’s fees; and (6) division of marital assets.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value.
We have reviewed Wife’s motion to dismiss the appeal, and it is denied.
The judgment is affirmed in accordance with Rule 84.16(b).